DEL SOLE, J.,
concurring and dissenting:
¶ 1 I join the Concurring and Dissenting Statement by Judge Orie Melvin. However, I find it appropriate to express my view that, unlike the Majority, I believe parties can rescind an assignment. I conclude that the prohibition against rescinding an assignment applies only to attempted unilateral revocation.
¶2 Where the assignor and assignee agree to a revocation, absent prejudice to the obligor, they should be free to act.
¶ 3 LALLY-GREEN, J. joins in this Concurring and Dissenting Statement.